Exhibit 10.1

 

 

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

Source Financial, Inc.

(a Delaware corporation),

 

CSES Group, Inc.

(a Nevada corporation)

 

and

 

CSES Acquisition, Inc.

(a Nevada corporation)

 

 

 

Dated as of January 24, 2017

 

 

 

 

 

 

 

 



 

 

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”)
is entered into as of January 24, 2017, by and among Source Financial, Inc., a
Delaware corporation (“Source”), CSES Group, Inc., a Nevada corporation (the
“Company”), and CSES Acquisition, Inc., a Nevada corporation, and a wholly owned
subsidiary of Source (“CSES Merger Sub”), upon the following premises:

 

Preliminary Statement

 

Source is a publicly traded corporation quoted on OTCQX (the “OTCQX).

 

The parties have determined that it would be advisable and in the best interests
of their respective companies and security holders that CSES Merger Sub be
merged with and into the Company (the “Merger”) with the Company becoming a
wholly owned subsidiary of Source.

 

Pursuant to the Merger, Source will issue to the stockholders of CSES (the
“Stockholders”) an aggregate of 127,045,969 shares of the Common Stock of Source
constituting approximately 76.60% of the total shares of Common Stock of Source
to be outstanding upon consummation of the Merger contemplated hereby. On the
Closing Date (as defined in Section 1.02), the Company will become a
wholly-owned subsidiary of Source.

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I
THE MERGER

 

1.01       The Merger. Upon the terms and subject to the conditions set forth in
this Agreement, and in accordance with the Nevada Revised Statutes (“NRS”) at
the Effective Time as defined below: (a) CSES Merger Sub will merge with and
into the Company, and (b) the separate corporate existence of CSES Merger Sub
will cease and the Company will continue its corporate existence under the NRS
as the surviving corporation in the Merger (sometimes referred to herein as the
“Surviving Corporation”).

 

1.02       Closing.

 

(a)       Upon the terms and subject to the conditions set forth herein, the
closing of the Merger (the “Closing”) will take place as soon as practicable
(but in any event within five (5) business days after satisfaction or waiver of
each of the conditions set forth in Article VI and Article VII hereof), unless
another time or date is agreed to in writing by the parties hereto. The Closing
may be held by the remote exchange of documents, and the actual date of the
Closing is hereinafter referred to as the “Closing Date.”

 

(b)       Subject to the provisions of this Agreement, at the Closing, the
Company, Source and CSES Merger Sub, as the case may be, will cause articles of
merger (the “Articles of Merger”) to be executed, acknowledged and filed with
the Secretary of State of the State of Nevada in accordance with the relevant
provisions of the NRS and shall make all other filings or recordings required
under the NRS. The Merger will become effective at such time as the Articles of
Merger have been duly filed with the Secretary of State of the State of Nevada
or at such later date or time as may be agreed by the Company and Source in
writing and specified in the Articles of Merger in accordance with the NRS (the
effective time of the Merger being hereinafter referred to as the “Effective
Time”).

 

 2 

 

 

1.03       Effect of the Merger. The Merger shall have the effect set forth
herein and in the applicable provisions of the NRS. Without limiting the
generality of the foregoing, and subject thereto, from and after the Effective
Time all property, rights, privileges, immunities, powers, franchises, licenses
and authority of the Company and CSES Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, obligations, restrictions and duties of
each of the Company and CSES Merger Sub shall become the debts, liabilities,
obligations, restrictions and duties of the Surviving Corporation.

 

1.04       Directors and Officers. The directors and officers of CSES Merger Sub
immediately prior to the Effective Time shall, from and after the Effective
Time, be the directors and officers, respectively, of the Surviving Corporation
until their successors have been duly elected or appointed and qualified or
until their earlier death, resignation or removal in accordance with the
articles of incorporation and by-laws of the Surviving Corporation.

 

ARTICLE II
EFFECT OF THE MERGER ON THE
SECURITIES OF THE COMPANY AND CSES MERGER SUB

 

2.01       Effect on Capital Stock of the Company. As of the Effective Time, by
virtue of the Merger and without any action on the part of CSES Merger Sub, the
Company or the holders of: (i) any shares of the Common Stock of the Company, or
(ii) any shares of common stock of CSES Merger Sub, the following shall occur:

 

(a)       Cancellation of Certain Capital Stock of the Company. Each share of
Common Stock of the Company that is owned by Source, CSES Merger Sub or the
Company (as treasury stock or otherwise) or any of their respective direct or
indirect wholly-owned subsidiaries will automatically be cancelled and retired
and will cease to exist, and no consideration will be delivered in exchange
therefor.

 

(b)       Conversion of the Stock of the Company. All shares of the Company
Common Stock issued and outstanding immediately prior to the Effective Time
(other than dissenting securities, and shares to be cancelled and retired in
accordance with Section 2.1(a)) will be converted into the Merger Consideration
(as defined below) which Merger Consideration shall be distributed to the
Stockholders as more particularly set forth in the Merger Consideration Schedule
attached as Schedule 2.01(b) (the “Merger Consideration Schedule”), but in any
event subject to Sections 2.02 and 2.03. The Merger Consideration is based on
(a) an Exchange ratio of 10.65375 shares of Source Common Stock for each
outstanding share of Common Stock of the Company (the “Exchange Ratio”), (b) the
conversion of all outstanding derivative securities of Source, and (c) a private
placement of the Company’s securities of $4,000,000 (the “Private Placement”)
which includes shares of the Company’s Common Stock. The Merger Consideration
also includes options and warrants to purchase shares of Source Common Stock
(the “New Derivative Securities”) to be issued to holders of options (the
“Company Options”) and warrants (the “Company Warrants”) to purchase Common
Stock of the Company (collectively, the “Old Derivative Securities”) which are
to be exchanged pursuant to Section 2.03 below. The post-Merger Capitalization
Table and the pro forma capitalization table are set forth in Schedule 2.01(b).

 

(c)       Cancellation of Shares. At the Effective Time, all shares of Common
Stock of the Company and all Old Derivative Securities will no longer be
outstanding and all shares of the Company’s Common Stock and all Old Derivative
Securities will be cancelled and retired and will cease to exist, and each
holder of a certificate or other document formerly representing any such shares
of Common Stock of the Company or Old Derivative Securities will cease to have
any rights with respect thereto, except the right to receive the Merger
Consideration, if any.

 

 3 

 

 

(d)       Conversion of CSES Merger Sub Capital Stock. Each share of common
stock of CSES Merger Sub issued and outstanding immediately prior to the
Effective Time shall be converted into and become one newly issued, fully paid
and non-assessable share of common stock of the Surviving Corporation.

 

2.02       Payment of Merger Consideration. At the Effective Time: (i) Source
shall issue cerificates in the name of the Stockholders representing the Merger
Consideration in accordance with the Merger Consideration Schedule and (ii) the
Stockholders shall deliver to Source certificates representing all of the issued
and outstanding shares of Common Stock of the Company. Upon surrender of such
certificates for cancellation to Source, the holders of such certificates shall
be entitled to receive in exchange therefor, and Source shall cause the transfer
agent to deliver the Merger Consideration (or evidence of such Consideration in
book-entry form) into which the securities formerly represented by such
certificates shall have been converted pursuant to the terms of this Article II,
and the certificates so surrendered shall forthwith be cancelled. All Merger
Consideration paid upon the surrender or exchange of certificates shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
shares of Common Stock of the Company previously represented by such
certificates, and at the Effective Time the transfer books of the Company shall
be closed and there shall be no further registration of transfers on the stock
transfer books of the shares of the Company Common Stock that were outstanding
immediately prior to the Effective Time.

 

2.03       Treatment of Old Derivative Securities.

 

(a)       At the Effective Time, each Company Option under the Company’s Equity
Compensation Plan, each Company Warrant and the Convertible Note referred to
Schedule 3.07 (the “Note”) outstanding immediately before the Effective Time
shall, automatically and without any required action on any part of any holder
or beneficiary thereof, be assumed by Source and converted into an option,
warrant or note (as the case may be) to purchase shares of Source Common Stock
(each, a “Converted Security”). Each Converted Security shall continue to have
and be subject to substantially the same terms and conditions as were applicable
to such Converted Security immediately before the Effective Time (including
expiration date and exercise provisions), except that (i) each Converted
Security shall be exercisable or convertible for that number of shares of Source
Common Stock equal to the product (rounded down to the nearest whole number) of
(A) the number of shares of Company Stock subject to the Converted Security
immediately before the Effective Time and (B) the Exchange Ratio; and (ii) the
per share exercise or conversion price for each share of Source Common Stock
issuable upon exercise of the Converted Security shall be equal to the quotient
(rounded up to the nearest whole cent) obtained by dividing (A) the exercise or
conversion price per share of Company Common Stock of such Converted Security
immediately before the Effective Time by (B) the Exchange Ratio; provided,
however, that as to the Company Options, the exercise price and the number of
shares of Source Common Common Stock purchasable under each such Converted
Security shall be determined in a manner consistent with the requirements of
Section 409A of the Code and the applicable regulations promulgated thereunder;
provided, further, that in the case of any Company Option to which Section 422
of the Code applies, the exercise price and the number of shares of Source
Common Stock purchasable under such Converted Security shall be determineed in
accordance with the foregoing in a manner that satisfies the requirements of
Section 424(a) of the Code.

 

 4 

 

 

(b)       Before the Effective Time, the Company shall deliver to the holders of
the Converted Securities notices, in a form reasonably acceptable to Source,
setting forth the effect of the Merger on such holders’ rights and describing
the treatment of such awards in accordance with this Article II.

 

(c)       Source will (a) reserve for issuance the number of shares of Source
Common Stock that will become subject to the Converted Securities and (b) issue
or cause to be issued the appropriate number of shares of Source Common Stock,
upon the exercise of the Converted Securities.

 

2.04       No Fractional Shares. No certificates or scrip representing
fractional shares of Source Common Stock shall be issued and any fractions shall
be rounded up or down to the nearest whole share.

 

2.05       Lost, Stolen or Destroyed Certificate. If any certificate evidencing
Common Stock of the Company shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the person claiming such certificate to
be lost, stolen or destroyed and, if required by Source, the posting by such
person of a bond, in such reasonable amount as Source may direct, as indemnity
against any claim that may be made against it with respect to such certificate,
Source will issue, in exchange for such lost, stolen or destroyed certificate,
the applicable Merger Consideration and cash in lieu of any fractional shares of
Source Common Stock to which such holder would be entitled in each case pursuant
to this Agreement.

 

2.06       Withholding Taxes. Source shall be entitled to deduct and withhold
from that portion of the Merger Consideration otherwise payable pursuant to this
Agreement such amounts as Source is required to deduct and withhold with respect
to the making of such payment under any provision of federal, state, local,
provincial or foreign tax law. To the extent that amounts are so withheld and
remitted to the appropriate governmental body, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the holder of
such securities in respect of which such deduction and withholding was made by
Source.

 

2.07       Appraisal Rights. Notwithstanding anything in this Agreement to the
contrary, shares of Common Stock of the Company that are issued and outstanding
immediately prior to the Effective Time and which are held by a Stockholder who
did not vote in favor of the Merger (or consent thereto in writing) and who is
entitled to demand and properly demands appraisal of Common Stock of the Company
pursuant to, and who complies in all respects with, the provisions of the NRS
(the “Dissenting Holders”), shall not be converted into or be exchangeable for
the right to receive the applicable Merger Consideration, but instead such
Holder shall be entitled to payment of the fair value of such Common Stock (the
“Dissenting Securities”) in accordance with the provisions of Section 92A.380 of
the NRS (and at the Effective Time, such Dissenting Securities shall no longer
be outstanding and shall automatically be canceled and shall cease to exist, and
such holder shall cease to have any rights with respect thereto, except the
right to receive the fair value of such Dissenting Securities in accordance with
the provisions of the NRS, unless and until such holder shall have failed to
perfect or shall have effectively withdrawn or lost rights to appraisal under
the NRS). If any Dissenting Holder shall have failed to perfect or shall have
effectively withdrawn or lost such right, such Holder’s shares of Common Stock
of the Company shall thereupon be treated as if they had been converted into and
become exchangeable for the right to receive, as of the Effective Time, the
applicable Merger Consideration for such Stock without any interest thereon. The
Company shall give Source: (i) prompt notice of any written demands for
attempted withdrawals of such demands and any other instruments served pursuant
to the NRS, and (ii) the opportunity to participate in all negotiations and
proceedings with respect to demands for appraisal under the NRS. The Company,
except with the prior written consent of Source, shall not voluntarily make any
payment with respect to, or settle, or offer or agree to settle, any such demand
for payment.

 

 5 

 

 

ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

 

As an inducement to Source to consummate the Merger, the Company represents and
warrants that except as set forth in the schedules of exceptions to the
representations of the Company annexed hereto (the “Company Schedules”) the
following statements will be true and correct as of the Closing Date (as
hereinafter defined):

 

3.01       Organization. The Company is duly incorporated, validly existing, and
in good standing under the laws of Nevada and has the corporate power and is
duly authorized under all applicable laws, regulations, ordinances and orders of
public authorities, to carry on its business in all material respects as it is
now being conducted. Prior to the Closing Date (as hereinafter defined) the
Company will deliver to Source complete and correct copies of the articles of
incorporation and by-laws of the Company as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Company’s
articles of incorporation or by-laws. The Company has taken all actions required
by law, its articles of incorporation or by-laws, or otherwise to authorize the
execution and delivery of this Agreement. The Company has full power, authority,
and legal capacity and prior to the Closing Date will have taken all action
required by law, its articles of incorporation or by-laws, and otherwise to
consummate the transactions herein contemplated.

 

3.02       Power and Authority. The Company has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the Merger and to consummate the transactions contemplated hereby;
which authority consists of the consent of the Company shareholders, including
the new shareholders of the Company by virtue of the private placement completed
in December 2016 (“Shareholder Approval”) and the unanimous consent of the
directors.

 

3.03       Authorization of Agreement; Due Execution and Delivery; Binding
Agreement. The execution, delivery and performance of this Agreement by the
Company, and the consummation of the transactions contemplated hereby, have been
duly authorized by the Board of Directors of the Company, and the Board of
Directors has recommended that the Stockholders accept the Exchange. This
Agreement has been duly executed and delivered on behalf of the Company. This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, except that such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors, rights generally, and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.

 

3.04       No Conflict. The execution of this Agreement and the consummation of
the transactions contemplated by this Agreement (i) will not violate any
provision of the articles of incorporation or by-laws of the Company; (ii) will
not, with or without the giving or notice and the lapse of time, or both, result
in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which the Company is a
party or to which any of its assets, properties or operations are subject; (iii)
violate any provision of law, statute, rule, regulation or executive order to
which the Company is subject; or (iv) violate any judgment, order, writ or
decree of any court applicable to the Company.

 

3.05       Issued and Outstanding Shares. The issued and outstanding shares of
common stock of the Company are validly issued, fully paid, and non-assessable
and not issued in violation of the preemptive or other rights of any person.

 

 6 

 

 

3.06       Options or Warrants. Other than the Company’s recent placement of its
Units consisting of shares of Common Stock and Common Stock Purchase Warrants,
through its Placement Agent T.R. Winston & Company, and the Company’s 2015 Stock
Option Plan, there are no existing options, warrants, calls, or commitments of
any character relating to the authorized and unissued stock of the Company.

 

3.07       Financial Statements.

 

(a)       Prior to the Closing Date, the Company will deliver to Source audited
financial statements of the Company from inception through the year ended
December 31, 2015 , together with the opinion with respect thereto of a
recognized independent certified public accountant, together with the unaudited
interim financial statements as of September 30, 2016 and for the nine month
period then ended (the “Financial Statements”). All such Financial Statements
will have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods involved, and will fairly
present in all material respects the financial position, results of operations,
cash flows and changes in stockholders’ equity of the Company as of the dates
and for the periods presented therein.

 

(b)       The Company has duly and punctually paid all governmental fees and
taxes which it has become liable to pay and has duly allowed for all taxes
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and the Company
has made any and all proper declarations and returns for taxation purposes and
all information contained in such declarations and returns is true and complete
and full provision or reserves have been made in its financial statements for
all governmental fees and taxation.

 

(c)       The books and records, financial and otherwise, of the Company are in
all material respects complete and correct and have been maintained in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved.

 

(d)       The Company will have no liabilities (whether absolute, accrued,
contingent, known or unknown or otherwise), claims, obligations or other liens,
except as disclosed on the balance sheets included in the Financial Statements
or incurred in the ordinary course of business subsequent to the date of the
last Financial Statements. Schedule 3.07 sets forth, separately, (a) a true,
correct and complete list of all outstanding loans, lines of credit and other
indebtedness incurred by the Company, inclusive of any outstanding loans, lines
of credit and other indebtedness incurred by the Company, the repayment
obligations for which are secured by any of the Company’s assets and (b) with
respect to each loan described in the foregoing clause, the amounts due
thereunder as of the date hereof.

 

3.08       Absence of Certain Changes or Events. Prior to the Closing Date:

 

(a)       There will not have been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of the
Company since the date of the most recent balance sheet included in the
Financial Statements;

 

(b)       Except as otherwise contemplated herein, subsequent to the date
hereof, the Company will not (i) amend its articles of incorporation; (ii)
declare or make, or agree to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchase
or redeem, or agree to purchase or redeem, any of its shares; (iii) make any
material change in its method of management, operation or accounting, (iv) enter
into any other material transaction other than sales in the ordinary course of
its business; or (v) make any increase in or adoption of any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement made to, for, or with its officers,
directors, or employees; and

 

 7 

 

 

(c)       The Company will not (i) grant or agree to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof except as disclosed herein, (ii) borrow or agree to borrow
any funds or incur, or become subject to, any material obligation or liability
(absolute or contingent) except as disclosed herein and except liabilities
incurred in the ordinary course of business; (iii) sell or transfer, or agree to
sell or transfer, any of its assets, properties, or rights or cancel, or agree
to cancel, any debts or claims; or (iv) issue, deliver, or agree to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except as disclosed
herein or in connection with this Agreement.

 

3.09       Litigation and Proceedings. There are no actions, suits, proceedings,
or investigations pending or, to the best of its knowledge, threatened by or
against the Company or affecting the Company or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. The Company does not
have any knowledge of any material default on its part with respect to any
judgment, order, injunction, decree, award, rule, or regulation of any court,
arbitrator, or governmental agency or instrumentality or of any circumstances
which, after reasonable investigation, would result in the discovery of such a
default.

 

3.10       Compliance With Laws and Regulations. To the best of its knowledge,
the Company has complied with all statutes and regulations applicable to its
business, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability for the Company.

 

3.11       Contracts.

 

(a)       All “material” contracts, agreements, franchises, license agreements,
debt instruments or other commitments to which the Company is a party or by
which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business have been disclosed
to Source prior to the date hereof. A “material” contract, agreement, franchise,
license agreement, debt instrument or commitment is one which (i) will remain in
effect for more than six (6) months after the date of this Agreement, (ii)
involves aggregate obligations of at least twenty-five thousand dollars
($25,000) and which cannot be terminated by the Company on notice of no more
than thirty days at a cost of no more than $10,000;

 

(b)       All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and

 

(c)       Except as included or described in the Schedule 3.11 or reflected in
the most recent Company balance sheet included in the Financial Statements, the
Company is not a party to any oral or written (i) contract for the employment of
any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation; (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of the Company, which,
in each case cannot be terminated by the Company on notice of no more than
thirty days at a cost of no more than $10,000.

 

 8 

 

 

3.12       Taxes. The Company has: (i) timely filed or will file with the
appropriate taxing authorities all tax returns required to be filed by or with
respect to its business, or is properly on extension and all such duly filed tax
returns are true, correct and complete in all material respects; and (ii) timely
paid in full or made adequate provisions for on its balance sheet (in accordance
with GAAP) all taxes shown to be due on such tax returns. There are no liens for
taxes upon the assets of the Company except for statutory liens for current
taxes not yet due and payable or which may thereafter be paid without penalty or
are being contested in good faith. The Company has not received any notice of
audit, is not undergoing any audit of its tax returns, and has not received any
notice of deficiency or assessment from any taxing authority with respect to
liability for taxes which has not been fully paid or finally settled. There have
been no waivers of statutes of limitations by the Company with respect to any
tax returns. The Company has not filed a request with any taxing authority for
changes in accounting methods within the last three years which change would
affect the accounting for tax purposes, directly or indirectly, of its business.
The Company has not executed an extension or waiver of any statute of
limitations on the assessment or collection of any taxes due that is currently
in effect.

 

3.13       No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants, and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers.

 

3.14       No Brokers. The Company has not retained any broker or finder in
connection with any of the transactions contemplated by this Agreement, and has
not incurred or agreed to pay, or taken any other action that would entitle any
person to receive, any brokerage fee, finder’s fee or other similar fee or
commission with respect to any of the transactions contemplated by this
Agreement.

 

3.15       Disclosure. To the best of the Company’s knowledge, all disclosure
provided to Source regarding the Company, its business and the transactions
contemplated hereby, including the Company Disclosure Schedules to this
Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct with respect to
such representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that Source has not
made, nor is Source making, any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth
herein. In the event that the Company Disclosure Schedules are not delivered
contemporaneously with the execution of this Agreement, they shall be delivered
as soon as practicable prior to the Closing Date.

 

ARTICLE IV
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF SOURCE

 

As an inducement to, and to obtain the reliance of the Company, except as set
forth in the schedules of exceptions to the representations of Source annexed
hereto (the “Source Schedules”), Source represents and warrants, as of the date
hereof and as of the Closing Date, as follows:

 

4.01       Organization. Source is a corporation duly incorporated, validly
existing, and in good standing under the laws of Delaware and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. Source has made available to the Company
or there has been available on EDGAR complete and correct copies of the
certificate of incorporation and bylaws of Source as in effect on the date
hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Source’s certificate of incorporation or by-laws. Source has taken
all action required by law, its certificate of incorporation and by-laws, or
otherwise to authorize the execution and delivery of this Agreement, and Source
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation and by-laws, or otherwise to consummate
the transactions herein contemplated.

 

 9 

 

 

4.02       Capitalization.

 

(a)       As of the date hereof, Source’s authorized capitalization consists of
12,000,000 shares of common stock, par value $0.001 per share, of which
10,748,884 shares are issued and outstanding, and 10,000 shares of preferred
stock, of which 5,000 are designated as Series C Preferred Stock, par value
$0.01 per share, 2,082 shares of which are issued and outstanding, Source’s
capitalization immediately before and after Closing is set forth in Schedule
4.02 hereof. All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. Except as contemplated herein, as of the date hereof and the
Closing Date, no shares of Source’s common stock are or will be reserved for
issuance upon the exercise of outstanding options to purchase the common stock;
no shares of common stock are or will be reserved for issuance upon the exercise
of outstanding warrants to purchase shares of Source common stock; and no shares
of Source’s common stock will be reserved for issuance for any other instrument
which by its terms would require the issuance of Source common stock. All
outstanding shares of Source common stock have been issued and granted in
compliance with (i) all applicable securities laws and (in all material
respects) other applicable laws and regulations, and (ii) all requirements set
forth in any applicable Contracts.

 

(b)       There are no equity securities, partnership interests or similar
ownership interests of any class of any equity security of Source, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding. Except as contemplated by this Agreement
or as set forth in Schedule 4.02, there are no subscriptions, options, warrants,
equity securities, partnership interests or similar ownership interests, calls,
rights (including preemptive rights), commitments or agreements of any character
to which Source is a party or by which it is bound obligating Source to issue,
deliver or sell, or cause to be issued, delivered or sold, or repurchase, redeem
or otherwise acquire, or cause the repurchase, redemption or acquisition of, any
shares of capital stock, partnership interests or similar ownership interests of
Source or obligating Source to grant, extend, accelerate the vesting of or enter
into any such subscription, option, warrant, equity security, call, right,
commitment or agreement. There is no plan or arrangement to issue shares of
Source common stock, except as set forth in this Agreement.

 

Except as contemplated by this Agreement and except as set forth in Schedule
4.02 hereto, there are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other agreement or understanding to
which Source is a party or by which it is bound with respect to any equity
security of any class of Source, and there are no agreements to which Source is
a party, or which Source has knowledge of, which conflict with this Agreement or
the transactions contemplated herein or otherwise prohibit the consummation of
the transactions contemplated hereunder.

 

4.03       Subsidiaries and Predecessor Corporations. Except as disclosed in the
SEC Reports, Source does not have any predecessor corporation(s) or
subsidiaries, and does not own, beneficially or of record, any equity interests
of any other corporation or entity.

 

 10 

 

 

4.04       SEC Filings; Financial Statements.

 

(a)       Source has made available to the Company and the Stockholders, or
there has been available on EDGAR, correct and complete copies of each report,
registration statement and definitive proxy statement filed by Source with the
SEC since December 30, 2013 (the “SEC Reports”). As of their respective dates,
the Source SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such Source SEC Reports, and (ii) did not at the time they were
filed (and if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing and as so amended or superseded)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(b)       Included in the SEC Reports are the (i) audited consolidated balance
sheets of Source as of December 31, 2015 and the related audited consolidated
statements of operations, stockholders’ equity and cash flows for December 31,
2015, together with the notes to such statements and the opinion of its
independent certified public accountants, with respect thereto; and (ii) the
unaudited consolidated balance sheets of Source as of September 30, 2016 and
2015 and the related unaudited consolidated statements of operations and cash
flows for the nine months ended September 30, 2016 and 2015, together with the
notes to such statements.

 

(c)       Each set of financial statements (including, in each case, any related
notes thereto) contained in the SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and each fairly presents in all material respects the financial
position of Source at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of Source, taken as a whole (“Material
Adverse Effect”).

 

(d)       The Source balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of Source. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, Source had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of Source, in accordance with generally accepted accounting principles.
The statements of operations, stockholders’ equity and cash flows reflect fairly
the information required to be set forth therein by generally accepted
accounting principles. All of Source’s assets are reflected on its financial
statements, and, except as set forth in the Source Schedules or the financial
statements of Source or the notes thereto, Source has no material liabilities,
direct or indirect, matured or unmatured, contingent or otherwise;

 

(e)       Source has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable; and

 

(f)       The books and records, financial and otherwise, of Source are in all
material aspects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.

 

 11 

 

 

4.05       Taxes. Source has: (i) timely filed with the appropriate taxing
authorities all tax returns required to be filed by or with respect to its
business, or are properly on extension and all such duly filed tax returns are
true, correct and complete in all material respects; and (ii) timely paid in
full or made adequate provisions for on its balance sheet (in accordance with
GAAP) all Taxes shown to be due on such tax returns. There are no liens for
taxes upon the assets of Source except for statutory liens for current taxes not
yet due and payable or which may thereafter be paid without penalty or are being
contested in good faith. Source has not received any notice of audit, is not
undergoing any audit of its tax returns, and has not received any notice of
deficiency or assessment from any taxing authority with respect to liability for
taxes which has not been fully paid or finally settled. There have been no
waivers of statutes of limitations by Source with respect to any tax returns.
Source has not filed a request with the Internal Revenue Service for changes in
accounting methods within the last three years which change would affect the
accounting for tax purposes, directly or indirectly, of its business. Source has
not executed an extension or waiver of any statute of limitations on the
assessment or collection of any taxes due (excluding such statutes that relate
to years currently under examination by the Internal Revenue Service or other
applicable taxing authorities) that is currently in effect.

 

4.06       No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by
Source to arise, between the accountants, and lawyers formerly or presently
employed by Source and Source is current with respect to any fees owed to its
accountants and lawyers.

 

4.07       Options or Warrants. Except as set forth in the SEC Reports, there
are no existing options, warrants, calls, or commitments of any character
relating to the authorized and unissued stock of Source.

 

4.08       Absence of Certain Changes or Events. Since September 30, 2016:

 

(a)       there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Source or (ii) any damage,
destruction or loss to Source (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Source;

 

(b)       Source has not (i) amended its certificate of incorporation or
by-laws, except as required by this Agreement; (ii) declared or made, or agreed
to declare or make any payment of dividends or distributions of any assets of
any kind whatsoever to stockholders or purchased or redeemed, or agreed to
purchase or redeem, any of its capital stock; (iii) waived any rights of value
which in the aggregate are outside of the ordinary course of business or
material considering the business of Source; (iv) made any material change in
its method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceed $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;

 

(c)       Source has not (i) granted or agreed to grant any options, warrants,
or other rights for its stock, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Source balance sheet and current liabilities incurred since that date in
the ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Source; or (vi) issued, delivered or
agreed to issue or deliver, any stock, bonds or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock), except in connection with this Agreement; and

 

 12 

 

 

(d)       Source has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of Source.

 

4.09       Litigation and Proceedings. There are no actions, suits, proceedings
or investigations pending or, to the knowledge of Source, threatened against
Source, or affecting Source or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind. Source is not in default with respect to any
judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality.

 

4.10       Contracts.

 

(a)       Source is not a party to, and its assets, products, technology and
properties are not bound by, any contract, franchise, license agreement,
agreement, debt instrument or other commitments whether such agreement is in
writing or oral;

 

(b)       Source is not a party to or bound by, and the properties of Source are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and

 

(c)       Source is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of Source.

 

4.11       No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Source is a party or
to which any of its assets, properties or operations are subject.

 

4.12       Compliance With Laws and Regulations. Source has complied with all
applicable statutes and regulations of any federal, state, or other applicable
governmental entity or agency thereof. This compliance includes, but is not
limited to, the filing of all reports to date with federal and state securities
authorities.

 

4.13       Approval of Agreement. The Board of Directors of Source has
authorized the execution and delivery of this Agreement by Source and has
approved this Agreement and the transactions contemplated hereby.

 

 13 

 

 

4.14       Material Transactions or Affiliations. Except as set forth in
Schedule 4.14 hereto and in the SEC Reports, there exists no contract, agreement
or arrangement between Source and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by Source to own beneficially, 5% or more of the
issued and outstanding common shares of Source and which is to be performed in
whole or in part after the date hereof. Neither any officer, director, nor 5%
Shareholders of Source has, or has had since inception of Source, any known
interest, direct or indirect, in any such transaction with Source which was
material to the business of Source. Source has no commitment, whether written or
oral, to lend any funds to, borrow any money from, or enter into any other
transaction with, any such affiliated person.

 

4.15       Bank Accounts; Power of Attorney. Set forth in Schedule 4.15 is a
true and complete list of (a) all accounts with banks, money market mutual funds
or securities or other financial institutions maintained by Source within the
past twelve (12) months, the account numbers thereof, and all persons authorized
to sign or act on behalf of Source, (b) all safe deposit boxes and other similar
custodial arrangements maintained by Source within the past twelve (12) months,
(c) the check ledger for the last 12 months, and (d) the names of all persons
holding powers of attorney from Source or who are otherwise authorized to act on
behalf of Source with respect to any matter, other than its officers and
directors, and a summary of the terms of such powers or authorizations.

 

4.16       Valid Obligation. This Agreement and all agreements and other
documents executed by Source in connection herewith constitute the valid and
binding obligation of Source, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

4.17       Exchange Act Compliance. Source is in compliance with, and current
in, all of the reporting, filing and other requirements under the Exchange Act,
the Source common stock has been registered under Section 12(g) of the Exchange
Act, and Source is in compliance with all of the requirements under, and imposed
by, Section 12(g) of the Exchange Act, except where a failure to so comply is
not reasonably likely to have a Material Adverse Effect on Source.

 

4.18       No Brokers. Source has not retained any broker or finder in
connection with any of the transactions contemplated by this Agreement, and
Source has not incurred or agreed to pay, or taken any other action that would
entitle any person to receive, any brokerage fee, finder’s fee or other similar
fee or commission with respect to any of the transactions contemplated by this
Agreement.

 

4.19       Disclosure. All disclosure provided to the Stockholders regarding
Source, its business and the transactions contemplated hereby, including the
Source Disclosure Schedules to this Agreement, furnished by or on behalf of
Source with respect to the representations and warranties made herein are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. Source acknowledges and agrees that the Stockholders have not made,
nor are the Stockholders making, any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
herein. In the event that the Source Disclosure Schedules are not delivered
contemporaneously with the execution of this Agreement, they shall be delivered
as soon as practicable prior to the Closing Date.

 

 14 

 

 

ARTICLE V
COVENANTS OF THE PARTIES

 

The parties hereby agree that:

 

5.01       Public Status; Schedule 14f-1. Source shall make any and all required
filings under the Exchange Act so that (a) it remains a reporting company under
the Exchange Act, (b) its Common Stock continues to be a publicly-traded
security for a period of at least 24 months from the Closing Date and (c) the
Company may file with the Delaware Secretary of State an amendment to its
Certificate of Incorporation (i) increasing the authorized shares of its Common
Stock to 500,000,000 and the authorized shares of its Preferred Stock to
10,000,000 and (ii) changing its corporate name to Alltemp, Inc. or other name
as may be designated by the Company (the “Certificate Amendment”). Source shall,
to the best of its ability, take all action necessary to insure that its Common
Stock continues to be quoted on the OTCQX or a substantially equivalent
electronic trading system. No later than ten days prior to the Closing Date
Source shall file with the SEC the Schedule 14f-1.

 

5.02       Public Announcements. Except as required by applicable law, Source,
the Company and the Stockholders shall consult with each other before issuing
any press release or making any public statement with respect to this Agreement
or the transactions contemplated hereby and will not issue any such press
release or make any such public statement prior to such consultation and without
the consent of the other parties.

 

5.03       Notices of Certain Events. In addition to any other notice required
to be given by the terms of this Agreement, each of the parties shall promptly
notify the other party hereto of:

 

(a)       any notice or other communication from any person alleging that the
consent of such person is or may be required in connection with any of the
transactions contemplated by this Agreement;

 

(b)       any notice or other communication from any governmental or regulatory
agency or authority in connection with the transactions contemplated by this
Agreement; and

 

(c)       any actions, suits, claims, investigations or proceedings commenced
or, to its knowledge threatened against, relating to or involving or otherwise
affecting such party that, if pending on the date of this Agreement, would have
been required to have been disclosed pursuant hereto or that relate to the
consummation of the transactions contemplated by this Agreement.

 

5.04       Access to Information. Following the date hereof, until consummation
of all transactions contemplated hereby, Source shall give to the Company, its
counsel, financial adviser, auditor and other authorized representatives
reasonable access to the offices, properties, books and records, financial and
other data and information of Source as the Company and their representatives
may reasonably request. Likewise, following the date hereof, until consummation
of all transactions contemplated hereby, the Company shall give to Source, its
counsel, financial advisers, auditors and other authorized representatives
reasonable access to the offices, properties, books and records, financial and
other data and information of the Company as Source and its representatives may
reasonably request.

 

5.05       Source’ Business and the Company’s Business. Except for transactions
contemplated by this Agreement, neither Source nor the Company will, without the
prior written consent of the other, (i) make any material change in the type or
nature of its business, or in the nature of its operations, (ii) create or
suffer to exist any debt, other than that currently in existence or undertaken
to complete projects ongoing or to meet short term working capital needs, (iii)
issue any capital stock or (iv) enter into any new agreements of any kind or
undertake any new obligations or liabilities likely to have a material impact on
its business.

 

 15 

 

 

5.06       Consents of Third Parties. Each of the parties will give any notices
to third parties and will use its reasonable best efforts to obtain any third
party consents that the other parties reasonably may request in connection with
this Agreement. Each of the parties will give any notices to, make any filings
with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters in this Agreement.

 

5.07       No Solicitations. Except as contemplated herein, from and after the
date of this Agreement until the later of the Closing, sixty days after the date
hereof or termination of this Agreement pursuant to Section 8.01, except as it
pertains to the Private Placement, the Company will not, nor will it permit any
of its officers, directors or agents acting on its behalf to: (a) take any
action to solicit, initiate, encourage or assist the submission of any proposal,
negotiation or offer from any person or entity other than Source, and other
person(s) or entities for purposes of soliciting their participation as
investors or co-investors with the Company, relating to the acquisition, sale or
transfer of any of the capital stock of the Company or any material part of the
assets of the Company; (b) offer to sell or transfer any of the capital stock of
the Company or any material part of the assets of the Company to any person
other than Source and/or other person(s) or entities who participate as
investors or co-investors with Source; or (c) disclose financial or other
information relating to the company other than in the ordinary course of
business to any person or entity other than Source, Source’ agents and
representatives, and other person(s) or entities for purposes of soliciting
their participation as investors or co-investors with Source, except with the
written consent of Source. The Company acknowledges and agrees that the legal
remedies available to Source in the event the Company violates any of the
foregoing covenants would be inadequate and that Source shall be entitled to
specific performance, injunctive relief and other equitable remedies in the
event of any such violation. The Company will immediately notify Source
regarding any contact between the Company, any of its directors, officers,
employees, agents or representatives and any other person regarding any offer,
proposal or inquiry during this exclusivity period.

 

5.08       Shareholder Approval. The Company shall take all necessary steps to
present the ratification of this Agreement and Merger, if necessary, so that the
Company obtains shareholder consent/approval to consummate the Agreement and
authorization and consummation of the Merger by the Stockholders (the
“Shareholder Approval”).

 

ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF SOURCE

 

The obligations of Source under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:

 

6.01       Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by the Company shall be true and correct in
all material respects as of the Closing Date as if made on such date, including
any ratification of the Shareholder Approval as may be necessary pursuant to
Section 5.08. The Company and each Stockholder shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing. Source shall be furnished with a
certificate, signed by a duly authorized executive officer of the Company and
dated the Closing Date, confirming (i) the statements made in the two preceding
sentences and (ii) that there has been no material adverse change in the
business, affairs, prospects, operations, properties, assets or conditions of
the Company since the date of this Agreement.

 

6.02       No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

 16 

 

 

6.03       Consents. All consents, approvals, waivers or amendments pursuant to
all contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of the
Company after the Closing Date on the basis as presently operated shall have
been obtained.

 

6.04       Other Items. Source shall have received such further documents,
certificates or instruments relating to the transactions contemplated hereby as
Source may reasonably request, including executed copies of the Shareholder
Approval (as supplemented pursuant to Section 5.08) and board of director
resolutions.

 

6.05       Absence of Litigation. There shall be no actions, suits, proceedings
or governmental investigations or inquiries pending or threatened against the
Company which would prevent the consummation of the transaction contemplated
hereby.

 

6.06       Schedules and Other Information. The Company shall have delivered to
Source the Financial Statements of the Company contemplated by Section 3.07, the
Company Disclosure Schedules required hereunder, and other books and records
reasonably requested in connection with Source’s due diligence investigation of
the Company, and there shall have been no disclosure in any financial statements
or any schedule delivered after the date of execution and delivery of this
Agreement, or the documents described therein, or in any disclosure provided in
connection with such due diligence investigation, which in the reasonable
opinion of Source does or may have a materially adverse effect on the value of
the business of the Company or on its assets, properties or goodwill.

 

ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

7.01       Accuracy of Representations and Performance of Covenants. Each of the
representations and warranties made by Source shall be true and correct in all
material respects as of the Closing Date as if made on such date. Source shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing. The
Company shall be furnished with a certificate, signed by a duly authorized
executive officer of Source and dated the Closing Date, confirming (i) the
statements made in the two preceding sentences and (ii) that there has been no
material adverse change in the business, affairs, prospects, operations,
properties, assets or conditions of Source since the date of this Agreement.

 

7.02       No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

7.03       Consents. All consents, approvals, waivers or amendments pursuant to
all contracts, licenses, permits, trademarks and other intangibles in connection
with the transactions contemplated herein, or for the continued operation of
Source after the Closing Date shall have been obtained.

 

7.04       Absence of Litigation. There shall be no actions, suits, proceedings
or governmental investigations or inquiries pending or threatened against Source
which would prevent the consummation of the transactions contemplated hereby.

 

 17 

 

 

7.05       Good Standing Certificate. Source shall have delivered to the Company
a certificate of good standing issued by the Secretary of the State of the State
of Delaware, dated as of a date within ten (10) days prior to the Closing Date,
certifying that Source is in good standing as a corporation in the State of
Delaware and has filed all tax returns required to have been filed by it with
the State of Delaware to date and has paid all taxes reported as due thereon.

 

7.06       Board of Directors Resolutions. Source shall have delivered to the
Company a certificate signed by an officer of Source certifying to the adoption
by its Board of Directors of resolutions approving this Agreement and the
transactions contemplated herein.

 

7.07       Officers and Directors. The officers and directors of Source shall
have resigned from such positions effective immediately prior to Closing and the
Company’s designees for such positions shall have been duly appointed.

 

7.08       The Certificate Amendment. The Company shall have filed with the
Delaware Secretary of State the Certificate Amendment.

 

7.09       No Liabilities. As of the Closing Date, Source shall have no
liabilities of any nature, contingent or otherwise, in an amount in excess of
$25,000.

 

7.10       Termination of Employment Contracts. All agreements relating to the
employment or retention of employees or consultants of Source shall have been
terminated without liability to the Source.

 

7.11       Change of Fiscal Year. Source shall have made all filings necessary
to and shall have changed its fiscal year to December 31.

 

7.12       Cancellation of Derivative Securities; Outstanding Securities. All
derivative securities of Source shall have been cancelled or converted so that
as of the Closing Date Source shall have no more than 38,807,335 shares
outstanding on a fully diluted basis.

 

7.13       Shareholder Approval. The Shareholder Approval shall have been
obtained.

 

7.14       Other Items. The Company shall have received further documents,
certificates, or instruments relating to the transactions contemplated hereby as
the Company may reasonably request.

 

7.15       Schedules and Other Information. Source shall have delivered to the
Company the Source Disclosure Schedules required hereunder, and other books and
records reasonably requested in connection with the Company’s due diligence
investigation of Source, and there shall have been no disclosure in any schedule
delivered after the date of execution and delivery of this Agreement, or the
documents described therein, or in any disclosure provided in connection with
such due diligence investigation, which in the reasonable opinion of the Company
does or may have a materially adverse effect on the value of the business of
Source or on its assets, properties or goodwill.

 

 18 

 

 

ARTICLE VIII
TERMINATION AND INDEMNIFICATION

 

8.01       Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)       by mutual written consent of Source and the Company;

 

(b)       by either the Company or Source if the Closing shall not have occurred
on or before such date which is thirty (30) days from the date of the execution
of this Agreement (unless the failure to consummate the transactions by such
date shall be due to the action or failure to act of the party seeking to
terminate this Agreement which, in the case of the Company would include the
failure of any Stockholder);

 

(c)       by Source if: (i) the Company shall have failed to timely comply in
any material respect with any of the other covenants, conditions, terms or
agreements contained in this Agreement to be complied with or performed by it,
which breach is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of the Company or the Stockholders contained in
this Agreement shall have been materially false when made or on and as of the
Closing Date; or

 

(d)       by the Company if: (i) Source shall have failed to timely comply in
any material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by it, which breach
is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of Source contained in this Agreement shall have
been materially false when made or on and as of the Closing Date.

 

8.02       Effect of Termination. In the event of the termination of this
Agreement pursuant to this Article 8, all further obligations of the parties
under this Agreement shall forthwith be terminated without any further liability
of any party to the other parties; provided, however, that nothing contained in
this Section 8.02 shall relieve any party from liability for any breach of this
Agreement. Upon termination of this Agreement for any reason, each of the
parties shall promptly cause to be returned to the other all documents and
information obtained in connection with this Agreement and the transactions
contemplated by this Agreement and all documents and information obtained in
connection with the investigation of the other party’s business, operations and
legal affairs, including any copies made of any such documents or information.

 

8.03       Indemnification

 

(a)       The Company shall indemnify and hold Source harmless, and shall
reimburse Source for, any loss, liability, claim, damage, expense, including,
but not limited to, reasonable cost of investigation and defense and reasonable
attorneys’ fees (collectively, “Damages”), arising from or in connection with:
(i) any inaccuracy in any of the representations and warranties of the Company
and Stockholders contained herein or in any certificate delivered by the Company
or a Stockholder pursuant to this Agreement, or any actions, omissions or states
of facts inconsistent with any such representation or warranty; or (ii) any
failure by the Company to perform or comply with any provision of this
Agreement.

 

(b)       Source shall indemnify and hold the Company and the Stockholders
harmless, and shall reimburse the Stockholders for any Damages arising from: (i)
any inaccuracy in any of the representations and warranties of Source in this
Agreement or in any certificate delivered by Source pursuant to this Agreement,
or any actions, omissions or states of facts inconsistent with any such
representation or warranty; or (ii) any failure by Source to perform or comply
with any provision of this Agreement.

 

 19 

 

 

8.04       Procedure for Indemnification. Promptly after receipt by an
indemnified party of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give notice to the indemnifying party of the commencement thereof, but
the failure so to notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party except to the extent the
defense of such action by the indemnifying party is prejudiced thereby. In case
any such action shall be brought against an indemnified party and it shall give
notice to the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, to assume the defense thereof with counsel reasonable satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
section for any fees of other counsel or any other expenses, in each case
subsequently incurred by such indemnified party in connection with the defense
thereof, other than reasonable costs of investigation, If an indemnifying party
assume the defense of such an action: (a) no compromise or settlement thereof
may be effected by the indemnifying party without the indemnified party’s
consent (which shall not be unreasonable withheld) unless: (i) there is no
finding or admission of any violation of law or any violation of the rights of
any person which is not fully remedied by the payment referred to in clause;
(ii) no adverse effect on any other claims that may be made against the
indemnified party; and (ii) the sole relief provided is monetary damages that
are paid in full by the indemnifying party; (b) the indemnifying party shall
have no liability with respect to any compromise or settlement thereof effected
without its consent (which shall not be reasonably withheld); and (c) the
indemnified party will reasonably cooperate with the indemnifying party in the
defense of such action. If notice is given to an indemnifying party of the
commencement of any action and it does not, within fifteen days after the
indemnified party’s notice is given, give notice to the indemnified party of its
election to assume the defense thereof, the indemnifying party shall be bound by
any determination made in such action or any compromise or settlement thereof
effected by the indemnified party. Notwithstanding the foregoing, if an
indemnified party determined in good faith that there is a reasonable
probability that an action may materially and adversely affect it or its
affiliated other than as a result of monetary damages, such indemnified party
may, by notice to the indemnifying party, assume the exclusive right to defend,
compromise or settle such action, but the indemnifying party shall not be bound
by any determination of an action so defended or any compromise or settlement
thereof effected without its consent (which shall not be unreasonably withheld).

 

ARTICLE IX
MISCELLANEOUS

 

9.01       Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the State of California,
without giving effect to principles of conflicts of law thereunder. Venue for
all matters shall be in Los Angeles, CA. Each of the parties (a) irrevocably
consents and agrees that any legal or equitable action or proceedings arising
under or in connection with this Agreement shall be brought exclusively in the
District Court of the United States located in Los Angeles County. By execution
and delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

 

9.02       Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by overnight courier or registered mail or certified
mail, postage prepaid, or electronic mail, addressed as follows:

 

If to the Company or any Stockholder:

 

CSES Group, Inc.

441 Nandy Drive

Roseburg, OR 97471

Attn: William Lopshire, Chief Executive Officer

 

 20 

 

 

If to Source:

  

Source Financial, Inc.



604 Arizona Avenue 

Santa Monica, CA 90401

Attn: Edward C. DeFeudis, Chief Executive Officer

  

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered or sent
by electronic mail, (ii) on the day after dispatch, if sent by overnight
courier, and (iii) three (3) days after mailing, if sent by registered or
certified mail.

 

9.03       Attorney’s Fees. In the event that either party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing party shall be reimbursed by the losing party
for all costs, including reasonable attorney’s fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

9.04       Confidentiality. Each party hereto agrees with the other that, unless
and until the transactions contemplated by this Agreement have been consummated,
it and its representatives will hold in strict confidence all data and
information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

9.05       Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document
relating to this Agreement and the transactions contemplated hereby except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

9.06       Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party’s schedules delivered pursuant
to this Agreement.

 

9.07       Third Party Beneficiaries. This contract is strictly between Source
and the Company, and, except as specifically provided, no director, officer,
stockholder (other than the Stockholders), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.

 

9.08       Expenses. Whether or not the Exchange is consummated, each of Source
and the Company will bear their own respective expenses, including legal,
accounting and professional fees incurred in connection with the Exchange or any
of the other transactions contemplated hereby.

 

 21 

 

 

9.09       Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

9.10       Amendment or Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and may be enforced concurrently herewith, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. This Agreement may by amended only by a writing signed by
all parties hereto.

 

9.11       Survival; Termination. The representations, warranties, and covenants
of the respective parties shall survive the Closing Date and the consummation of
the transactions herein contemplated for a period of one year except that the
representation and warranty of the Stockholders in Section 2.01 as to the
ownership of the Company Shares shall survive for the period equal to the
applicable statute of limitations relating to said matter.

 

9.12       Best Efforts. Subject to the terms and conditions herein provided,
each party shall use its best efforts to perform or fulfill all conditions and
obligations to be performed or fulfilled by it under this Agreement so that the
transactions contemplated hereby shall be consummated as soon as practicable.
Each party also agrees that it shall use its best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

9.13       Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

[Signature Page Follow]

 



 22 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first-above written.

 



  Source Financial, Inc.         By:     Name: Edward C. DeFeudis     Title:
Chief Executive Officer         CSES Group, Inc.         By:     Name: William
Lopshire     Title: Chief Executive Officer         CSES Acquisition, Inc.

 

  By:       Name:      Title:



 



 23 

 

 

SCHEDULE 2.01(b)
PRO FORMA CAPITALIZATION TABLE

 

Source Financial, Inc.  38,807,335 shares (1) CSES Group      private placement
shares   17,046,000 shares(2) outstanding shares   109,999,969 shares (3) Total
CSES Group   127,045,969 shares (4)        Total combined company   165,853,304 

 

(1)includes shares issued in connection with the conversion/exercise of SFI
derivative securities and pursuant to a consulting agreement

 

(2)assumes placement of $4,000,000

 

(3)excluding options to purchase up to 31,961,250 shares, warrants to purchase
up to 18,409,680 shares and potential conversion of a promissory note for
532,687 shares

 

(4)based on an exchange ratio of 10.65375

 



 24 

 

 

SCHEDULE 2.01(b)
MERGER CONSIDERATION SCHEDULE

 

Stockholder  Number of Source Shares*  Number of Source Warrants*         Bob
Davis  3,000,000  -0- William Lopshire  1,408,333  -0- Kjell Nesen  1,108,334 
-0- Donna Anfinson  500,000  -0- John R. Jones  250,000  -0- Vaswani Family
Trust  150,000  -0- Farbridge LLC  100,000  -0- Elliott Family Trust  75,000 
-0- "Equity Trust Co. Custodian FBO
Brigid Kettenburg IRA"  75,000  -0- Rouse Family Trust  25,000  -0- Ohare
Investment Group Inc  25,000  -0- Robert Brown  25,000  -0- Vaswani Family
Trust  50,000  -0- "Equity Trust Co. Custodian FBO
Brigid Kettenburg IRA"  50,000  -0- Rouse Family Trust  42,083  -0- Ben Itkin 
37,500  -0- Bryan Ezralow  167,614  -0- Tyler Runnels  167,614  -0- Robert
Brown  25,000  -0- Linda Khoenle  195,189  -0- Stephanie Ann Koors  15,000  -0-
Gregg Bernstein  25,000  -0- Kawasaki Consulting Inc  700,000  -0- Robert
Khoenle  25,000  -0- Suzan Toth  25,000  -0- William Lopshire Family Trust 
700,000  -0- John F. Dwight III  250,000  -0- Nicole Van Parys Trust
U/T/D 11/29/2005  366,000  -0- Nicholas Van Parys Irrevocable Trust
U/T/D 08.29.2005  50,000  -0- LEVP Irrevocable Trust  200,000  -0- Anil V. Shah 
170,000  170,000 Elevado Investment Company, LLC  40,000  40,000 Jonathan R.
Bloch  30,000  30,000 Pacific Capital Mgmt LLC  240,000  240,000 SPA Trust U/T/D
09.13.2004  30,000  30,000 Emerson Partners  20,000  20,000 David Leff Family
Trust
U/T/D 02.03.1988  10,000  10,000 Arkell Capital Venture I, LLC  120,000  120,000
T.C. Mosby Investments, LLC  200,000  200,000 EMSE, LLC  40,000  40,000

 



 25 

 

 

Stockholder  Number of Source Shares*  Number of Source Warrants*        
Freedman 2006 Irrevocable Trust
U/T/D 02.27.2006  10,000  10,000 Freedman Family Trust
U/T/D 05/25/1982  10,000  10,000 C and R Irrevocable Trust
U/T/D 11/05/2007  10,000  10,000 Marc Ezralow Irrevocable Trust
U/T/D 06.01.2004  10,000  10,000 Marc Ezralow 1997 Trust
U/T/D 11.26.1997  40,000  40,000

J. Steven Emerson IRA R/O II Pershing LLC

as Custodian

  140,000  140,000

J. Steven Emerson Roth IRA Pershing LLC

as Custodian

  80,000  80,000 Bryan Ezralow 1994 Trust
U/T/D 12.22.1994  200,000  200,000 G. Tyler Runnels and Jasmine N. Runnels TTEES
The Runnels Family Trust DTD 1-11-2000  72,000  72,000 Van Parys Cornejo Family
Trust  476,333  -0- Anthony Balestrieri  16,000  -0- T.R. Winston & Company,
LLC  128,000  128,000 Russell Steward  -0-  8,960 Karen Kang  -0-  10,240 T.R.
Winston & Company, LLC  -0-  51,200 G. Tyler Runnels and Jasmine N. Runnels
TTEES
The Runnels Family Trust DTD 1-11-2000  -0-  57,600

 



*Times the Exchange Ratio of 10.65375

 



 26 

 

 

SCHEDULE 3.07

 

8% - $100,000 CSES Group, Inc. Convertible Promissory Note: Convertible at the
election of the Holder (Equity Trust Company Custodian FBO Brigid Kettenburg
IRA) at any time prior to maturity at the rate of $2.00 per share.

 



 27 

 

 

SCHEDULE 3.11

 

Employment Agreement – Bob Davis

 

Employment Agreement – William Lopshire

 

Employment Agreement – Kjell Nesen

 

Employment Agreement – Michael Van Parys

 

Advisory Agreement – Steven Antebi

 

Consulting Agreement – Kawasaki Consulting, Inc.

 



 28 

 

  

SCHEDULE 4.02

 

Pre-closing:

 

10,748,884 Common

2,082 Series C Convertible Preferred

 

Post-closing:

 

165,853,304 Common

 

●10,748,884 Current Outstanding

 

●7,653,464 Common (Derivative Security Conversions: Spider: 3,189,208 and
Thomas: 4,464,256)

 

●20,404,987 (SSA Consulting Agreement)

 

●17,046,000 (Private Placement Shares)

 

●109,999,969 (CSES Group, Inc.)

 

18,409,680 Warrants

31,961,250 Options

532,687 shares from a convertible note

 



 29 

 

 

SCHEDULE 4.14

 

SSA Consulting Agreement dated September 16, 2016 and Amendment November 22,
2016, for 20,404,987 Common shares.

 



 30 

 

 

SCHEDULE 4.15

 

Source Financial, Inc. owns two bank accounts, and Edward C. DeFeudis is the
only authorized signer of each.

 

●Source Financial, Inc. account number 127322708 at City National Bank.

 

●Songstress, Inc. account number 385017909385 at Bank of America.

 

●All Bank statements are available in DropBox folders.

 

 

31

 

